SMITH, CULVER, Associate Judge.
This cause comes before the Court on a petition for writ of certiorari asking a review of the order of the respondent, Florida Real Estate Commission, denying petitioner’s motion to quash an information filed against him, in which he was charged with certain violations of Chapter 475, F.S.A. The petitioner presents two points, the first being:
“Does the information as filed constitute a cause of action and contain sufficient ultimate facts to inform the defendant of the nature of the cause against him?”
The motion to quash the information averred that it was vague, ambiguous and not couched in concise, simple language, so that it could be understood by a person of ordinary intelligence. Section 475.26 Florida Statutes, F.S.A. provides, with reference to allegations of the information, as follows:
“The facts shall be alleged in concise, simple language, and shall be deemed to afford notice of the charge, if a person of ordinary understanding may reasonably be enabled to present his defense thereto, if any, * *
The information is in nine counts, and no useful purpose would be served by setting them out in this opinion. We believe the requirements of the statute have been met. In the case of Ahem v. Florida Real Estate *46Commission, 1942, 149 Fla. 706, 6 So.2d 857, 858, the Supreme Court of Florida said:
“In answer to the first contention, it is sufficient to say that since the act brought in question was one designed to regulate the conduct of real estate brokers, it is not necessary that the information be cast with that degree of technical nicety required in a criminal prosecution. If a charge of improper conduct as contemplated by the act is stated that is sufficient. State ex rel. Williams v. Whitman et al., 116 Fla. 196, 150 So. 136, 156 So. 705, 95 A.L.R. 1416.”
Certainly the information charges improper conduct, as contemplated by the act. It follows that the petition for writ of cer-tiorari must be and the same is hereby denied.
KANNER, Acting C. J., and SHANNON, J., concur.